                     Case 1:20-mj-12530-UA Document 5 Filed 12/08/20 Page 1 of 1

                DISMISSAL of COMPLAINT or REMOVAL PROCEEDINGS
                                                      United States District Court
                                                     Southern District of New York




Mag. Dkt. No. 20 MJ 12530 (UA)                                                   Date   December 8, 2020
     USAO No. 2020R00577

The Government respectfully requests the Court to dismiss without prejudice the

 ✔      Complaint                  Removal Proceedings in


United States v.      Tyshawn Brogdon

The Complaint/Rule 40 Affidavit was filed on                  November 22, 2020

      U.S. Marshals please withdraw warrant




                                                                                             Digitally signed by THOMAS WRIGHT
                                                                   THOMAS WRIGHT             Date: 2020.12.08 15:48:08 -05'00'

                                                                          ASSIST ANT UNIT ED ST AT ES AT T ORNEY
                                                                            (handwritten or digital signature)



                                                                            (print name if signature handwritten)
SO ORDERED:

DAT E:      December 8, 2020


                                                                                  Sarah Netburn
                                                                          UNIT ED ST AT ES MAGIST RAT E J UDGE




Distribution: Court; U.S. Marshals; Pretrial Services; AUSA                                                        2020.07.13
